Citation Nr: 0626771	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
weather injury to both feet.  

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1954 to 
March 1957.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran's August 2004 substantive 
appeal included a request for Decision Review Officer (DRO) 
hearing, as well as a Board hearing.  However, a July 2005 
Report of Contact associated with the claims folder indicated 
that a DRO hearing was cancelled in July 2005 due to 
confusion regarding the identity of the veteran's 
representative.  In August 2005, the veteran requested that a 
hearing be rescheduled.  The RO complied by rescheduling a 
personal hearing for May 2006.  However, 15 days before the 
hearing, the veteran withdrew his request citing medical 
reasons.  The veteran proposed that it would be easier for 
him to appear for a videoconference hearing in Jacksonville 
as opposed to St. Petersburg.  

The RO responded by way of the June 2006 Board Certification 
letter that videoconference hearings are not available in 
Jacksonville.  Consequently, the veteran's hearing request 
cannot be granted, and given that he has been provided two 
opportunities to appear for a hearing, his hearing request is 
deemed withdrawn.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2005).

With respect to the current issues on appeal before the 
Board, the Board considers the April 2003 and August 2003 
statements by the veteran to be notice of disagreements with 
the February 2003 rating decision on appeal.  See 38 U.S.C.A. 
§ 7105 (West 2002;  38 C.F.R. §§ 20.201, 20.302 (2005) 
(discussing what constitutes a notice of disagreement).  
While special wording is not required, the notice of 
disagreement must be in terms that can be reasonably 
construed as a disagreement with that determination and a 
desire for appellate review. Id. 

In contrast, the RO considered the above February 2003 rating 
decision to be a final decision that was unappealed.  
Furthermore, the RO deemed a subsequent September 2003 rating 
decision as the actual decision on appeal.  In this regard, 
the RO considered the above April 2003 and August 2003 
statements as claims to reopen based on new and material 
evidence, rather than notice of disagreements with the 
previous February 2003 rating decision.  

The veteran could only file a claim to reopen for new and 
material evidence after issuance of a finally adjudicated 
claim.  38 C.F.R. § 3.156(a).  In this respect, the February 
2003 rating decision on appeal was not a finally adjudicated 
claim.  The veteran's statements after the decision 
constituted timely notice of disagreements requiring further 
adjudication of the claims on appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  Consequently, 
application of a new and material evidence analysis with 
respect to the claims on appeal is not warranted; in any 
event, consideration of new and material evidence would not 
yield any benefit to the veteran.  

Finally, the Board notes that the RO received additional 
evidence following the issuance of the last supplemental 
statement of the case (SSOC) in April 2005. However, review 
of that evidence reveals that it is not relevant to the 
disposition of the issues on appeal, such that a remand to 
the RO for preparation of another SSOC is not required.  38 
C.F.R. §§ 19.31(b), 19.37(a) (2005).  




FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has the residuals of a cold weather injury to his feet.  

2.  There is no evidence of chronic respiratory condition or 
tinnitus in service or for decades thereafter, and no 
competent evidence of a nexus between his current allergic 
rhinitis and tinnitus and his period of military service 
nearly 50 years ago.

3.  There is no competent evidence of a current diagnosis of 
PTSD.

4.  The veteran did not engage in combat with the enemy.

5.  The veteran has not alleged a valid in-service stressor 
that is verified.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a cold weather injury 
to both feet is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Service connection for a respiratory disorder is not 
established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

With regard to his residuals of a cold weather injury claim, 
the veteran asserts that during his service in Korea he was 
exposed to frostbite at Kunsan.  The veteran has submitted 
Internet records with pictures of Kunsan in wintery 
conditions.  The veteran indicates that he has suffered with 
swollen and pink feet ever since this exposure.  

Even assuming, arguendo, that the veteran was exposed to 
extreme cold in Korea as he alleges, there is no specific 
diagnosis relating to residuals of a cold weather injury to 
the feet in service or thereafter.  Absent evidence of a 
current diagnosis, service connection cannot be granted for 
that disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  The Board emphasizes that the absence of any 
treatment for residuals of a cold weather injury to the feet 
in the service medical records (SMRS) and in VA or private 
records after service provides overwhelming evidence against 
the veteran's claim.      

The Board now turns to the issues of service connection for a 
respiratory disorder and tinnitus.  With regard to a 
respiratory disorder, the veteran originally claimed that he 
currently suffers from chronic obstructive pulmonary disease 
(COPD).  The evidence of record is negative for this 
disorder.  However, a VA outpatient record dated October 2002 
and a private medical report from "J.C.," MD, dated August 
2002, diagnosed the veteran with allergic rhinitis.  In 
addition, in connection with his tinnitus claim, Dr. C.'s 
August 2002 report stated that the veteran has bilateral 
tinnitus.  Thus, the evidence confirms current tinnitus and 
respiratory disorders for the veteran. Id.    

However, SMRs are silent as to complaints, treatment, or 
diagnoses for allergic rhinitis or tinnitus in service.  SMR 
treatment records do show treatment for seasonal asthma in 
October 1954 and hospitalization for pneumonia, etiology 
undetermined, in September 1956.  However, post-service 
medical records also fail to reveal any complaints or 
treatment for respiratory or tinnitus disorders until 2002, 
45 years after service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Therefore, there is no basis to award 
service connection for either condition based on chronicity 
in service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  

With regard to his respiratory disorder, in his June 2002 
claim the veteran asserted that his current condition 
resulted from exposure to toxic chemicals while in Korea.  
SMRs are silent as to any such exposure.  In addition, the 
veteran failed to respond to December 2002 correspondence 
from the RO requesting further details as the specifics of 
any toxic chemical exposure in Korea.  In any event, the 
Board emphasizes that Agent Orange was only used along the 
demilitarized zone (DMZ) in Korea from April 1968 to July 
1969, well after the veteran's period of service in Korea in 
the 1950s.  Hence, any possible exposure to herbicides or 
chemicals is not established, and any presumptions found in 
38 C.F.R. § 3.309(e) would not be applicable in this case.  

Finally, for his respiratory condition, the Board that the 
competent evidence of record is silent as to any proof of a 
nexus between the veteran's current allergic rhinitis 
disorder and his period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  

As to his tinnitus claim, the Board acknowledges that in 
August 2002 Dr. C. implied that the veteran's reported 
exposure to planes and large gun noise in service 
precipitated the onset of his tinnitus.  However, Dr. C.'s 
findings are not based on a comprehensive review of the 
veteran's SMRs and the claims folder.  Rather, his opinion is 
based on the history of noise exposure as reported by the 
veteran.  A medical opinion that relies on history as related 
by the veteran is no more probative than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet App. 229, 233 (1993).  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (indicating that 
medical records that document medical history provided by a 
veteran but do not provide additional enhancement or analysis 
are not competent medical evidence required to establish 
service connection).  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA can not reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).

In this case, the veteran's SMRs, DD Form 214, and post-
service medical evidence do not support Dr. C.'s conclusion.  
In fact, his DD Form 214 lists the veteran's MOS as a cook's 
helper, which is not indicative of someone who would be 
exposed to significant acoustic trauma from planes or 
mortars.  Furthermore, the veteran has been inconsistent in 
describing the loud noise he was exposed to.  His initial 
claim received in June 2002 only asserted that exposure to 
North Korean loudspeakers caused acoustic trauma.  The Board 
finds that the veteran's inconsistent statements undermine 
his overall case before the VA.   

The veteran has offered his personal opinion that he has 
tinnitus, allergic rhinitis, and alleged cold weather injury 
disability as a result of his military service from March 
1954 to March 1957.  The veteran is competent to describe 
symptoms of his alleged disabilities.  However, as a lay 
person, not trained in medicine, he is not competent to offer 
an opinion as to whether any current disability he may have 
is related to that service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's tinnitus, respiratory 
condition, and cold weather injury claims.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on these issues.  38 U.S.C.A.  § 5107(b).  
These claims for service connection are denied.  

With regard to his PTSD claim, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

Moreover, the described incidents must meet the criteria to 
qualify as a stressor.  There are two requirements for a 
stressor to be sufficient for PTSD: (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  Cohen, 10 Vet. App. 
at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) 32 (4th ed. 1994)).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.

In this case, the Board finds the most probative medical 
evidence does not specifically indicate a medical diagnosis 
of PTSD in accordance with VA regulations, despite the 
veteran's assertions to the contrary.  Specifically, the 
August 2002 report of Dr. C. lists the diagnosis as 
"nightmares of combat ..... R/O [rule out] PTSD."  Similarly, 
the impression of an April 2003 VA psychiatric consult was of 
PTSD symptoms with minor depression.  Neither physician 
specifically diagnosed the veteran with PTSD in accordance 
with DSM-IV.  Nor did either physician directly relate any 
specific in-service stressor to PTSD symptoms.    
38 C.F.R. § 3.304(f).  

In this regard, the Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  It is also clear that the Board is not required to 
accept an appellant's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.  In addition, a medical provider cannot provide 
supporting evidence that a claimed inservice event actually 
occurred based on a post-service medical examination.  Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996).  The veteran's own 
statements will not be sufficient. Id.
 
Even assuming, arguendo, that a diagnosis of PTSD is 
appropriate, service connection must be denied because there 
is no verified stressor.  

It has not been shown that any claimed stressor is related to 
combat and the veteran's statements, as noted above, are not 
always consistent.  Thus, the combat presumption in 
connection with PTSD is not for application.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R.  
§ 3.304(d) (pertaining to combat veterans).  Although the 
veteran vaguely discusses "manning a machine gun" and 
seeing several of his friends die (see April 2003 notice of 
disagreement), he never specifically asserts that he was in 
actual combat in Korea.  The veteran does not allege, and his 
DD Form 214 does not show receipt of medals, badges, wounds, 
or decorations indicative of combat.  In his June 2002 claim, 
the veteran asserts that he was an "army engineer," and was 
asked to fire machine guns; however, his MOS on his DD Form 
214 is listed as a cook's helper, which is not generally 
indicative of combat.  Some of the veteran's statements are 
found to provide evidence against the veteran's PTSD claim as 
they are found to diminish his overall credibility. 

Even though the National Personnel Records Center (NPRC) in 
December 2002 stated that additional service personnel 
records (SPRs) were possibly destroyed in a fire, there is no 
allegation or evidence that such records would show actual 
receipt of combat medals, badges, or decorations.  The 
records the Board does have, overall, provide evidence 
against this claim. 

The Board now turns to the veteran's assertions regarding 
several noncombat-related in-service stressors.  In this 
regard, there must be credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R.  
§ 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.  The veteran has alleged various stressors: constant 
propaganda from North Korean speakers combined with "racial 
disturbances" in Korea have given him nightmares; on one 
occasion artillery shelling and enemy fire blew apart and 
killed a U.S. soldier; on another occasion a land mine 
explosion blew the right leg off a U.S. soldier identified as 
"Detroit"; and finally, active mine field exercises caused 
anxiety and nervousness with imminent combat always a 
possibility.   
  
With regard to all the above stressors, the RO has been able 
to attempt to verify the veteran's alleged in-service 
stressors.  Despite numerous written requests from the RO, 
the veteran has not provided adequate information to verify 
the stressors.  The veteran must provide the RO, at a 
minimum, the dates of his stressors (within 2 months), the 
specific unit he was assigned to at the time of each 
stressor, the specific location of each stressor, and the 
full names of U.S. soldiers who were killed.  The veteran has 
only provided the general location - Kunsan, and the fact 
that he was with the 822nd Engineering Battalion.  He has not 
provided dates or full names of those killed.  VA is not 
obligated to verify stressors that are two vague.  See VA 
Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.D.14.d.  

Furthermore, with regard to the constant propaganda from 
North Korean speakers, racial disturbances, and active mine 
field exercises, these incidents show that the veteran 
experienced apprehension and panic, as opposed to actual or 
threatened imminent death or serious injury or threat to 
physical integrity.  Cohen, 10 Vet. App. at 141 (quoting DSM-
IV 32 (4th ed. 1994)).  Simply stated, the veteran's own 
statements regarding these events would indicate that they 
would not qualify as a valid PTSD stressor.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for PTSD.  A medical 
diagnosis of PTSD in accordance with DSM-IV is not present in 
the record, and there is insufficient corroboration of his 
alleged in-service stressors.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by VCAA notice letters dated in July 2002, June 2003, July 
2003, August 2003, and April 2005, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  Also, by 
way of correspondence from the RO dated in August 2002 and 
December 2002, the veteran was provided with very detailed 
instructions regarding the proper development of PTSD, cold 
weather injuries, exposure to chemicals, and acoustic trauma.  
Significantly, the veteran did not respond with pertinent 
information, despite the RO's numerous attempts to assist the 
veteran.  

In addition, the July 2004 statement of the case (SOC) 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute. 38 C.F.R. 
§ 3.159.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the final element of notice, the supplemental 
April 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  The Board finds no harm to the veteran in giving him 
more notice following the adverse rating action.  The Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the information he has submitted to 
VA in the form of personnel statements, Internet records, and 
the private records he authorized VA to obtain on his behalf.    

The Board observes that the RO issued its initial VCAA notice 
in July 2002, before the February 2003 adverse determination 
on appeal.  Pelegrini, 18 Vet. App. at 120.  Although the RO 
provided the veteran with supplemental information in 
subsequent letters, as noted above there is no indication or 
allegation that doing so resulted in prejudice to the 
veteran.  Moreover, the Board emphasizes that neither the 
veteran nor his representative has made any showing or 
allegation of any defect in the provision of notice that 
resulted in prejudice to the veteran.    

In June 2006, the RO provided the veteran with the notice 
required in the recent case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA outpatient treatment records, and 
private medical records as identified and authorized by the 
veteran.  The veteran was provided with 2 opportunities to 
testify before the RO or a Board member, but did not avail 
himself of either opportunity.  Furthermore, in a March 2006 
response to VCAA notice, the veteran indicated he had no 
further medical evidence to provide and requested prompt 
adjudication of his claims.  

On several occasions, the veteran has requested a VA medical 
examination and opinion for his claims.  However, the Board 
finds that the evidence, discussed above, indicates that the 
veteran did not receive treatment for any of his disorders 
during service and that there is no competent medical 
evidence indicating a nexus between his military service and 
the disorders at issue.  Thus, a remand for an examination 
and/or opinion is not necessary to decide the claims.  See 38 
C.F.R. § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide, as a whole, no basis to grant these 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination/opinion to be obtained.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for residuals of a cold weather injury to 
both feet is denied.  

Service connection for a respiratory disorder is denied.   

Service connection for tinnitus is denied. 

Service connection for PTSD is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


